DETAILED ACTION
 	 	Claims 1-19 are presented for examination on the merits
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 09/25/2019, 11/05/2019, 06/11/2020, 12/14/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 09/25/2019 are accepted by the examiner.
Priority
 	The application is filed on 09/25/2019 which is continuation of 15/972,027 filed on 05/04/2018 12/08/2016 which is a continuation of 15/374,212 filed on 12/09/2016 which is a CIP of 15/141,779 filed on 04/28/2016 which is a CIP of PCT/US2015/067968 filed on 12/29/2015 and CIP of 14/931,510 filed on 11/03/2015 (which is CIP of 14/585,051 filed on 12/29/2014) and CON of 14/614,897 filed on 02/05/2015 which claims priority of provisional application 62/098,238 filed on 12/30/2014.
Double Patenting
1. 	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to 

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
For more information about eTerminal Disclaimers, refer to                           http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-19 of instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of 15/374,212 (Patent No.: US 10,050,990 B2) and claims 1-19  of 15/972,027 (Patent No.: US 10,498,759 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications recite similar steps of disaster scenario based inferential analysis using feedback for extracting and combining cyber risk information.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peak et al. (US 20110161116 A1) in view of Mahaffey et al. (US 20150188949 A1, hereinafter, Mahaffey).
 	Regarding claim 1, Peak discloses a method, comprising: assessing risk of an entity  (Paragraphs 0087, 0073), using a computer agent configured to collect information from at least publicly accessible Internet elements (Paragraphs 0053, 0122: public network or via the internet), wherein: the assessed risk comprises a cyber security failure risk in a computer network of the entity (Paragraph 0031: indicators are created and provided to the mobile device using a scoring engine that includes information about the relative risk of loss associated with different geographical locations or areas); and 

 modeling the disaster scenario against a profile of the entity (Paragraphs 0038, 0113, 0167: statistical modeling); and determining theoretical damage based on the modeling (Paragraphs 0031, 0042, 0100, 0115: determining damage associated with risk); and 
 automatically recommending, based on the assessed risk, changes to reduce the assessed risk to mitigate the theoretical damage (Paragraphs 0073, 0092, 0094, 0005: visual representation to provide information to alert of the existence and location of higher risk areas so that users can either avoid them or take extra care when operating in those areas). 
 	Peak does not explicitly states but Mahaffey from the same or similar fields of endeavor teaches automatically recommending, based on the assessed risk, changes to reduce the assessed risk to mitigate the theoretical damage (Mahaffey, Paragraphs 0310, 0312, 0320-0322: provide a user with a notification and recommendation based on the user's present situation; Paragraphs 0145, 0165).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein automatically recommending, based on the assessed risk, changes to reduce the assessed risk to mitigate the theoretical damage as taught by Mahaffey in the teachings of Peak for the advantage of 
 	Regarding claim 2 , the combination of Peak and Mahaffey discloses the method of claim 1, wherein the changes include one or more of: an update to a cyber security policy (Mahaffey Paragraph 0026, 0075), a setting to the cyber security policy, a network change, and/or a network setting (Mahaffey, Paragraphs 0310, 0312, 0320-0322: provide a user with a notification and recommendation based on the user's present situation; Paragraphs 0145, 0165).
 	Regarding claim 3 , the combination of Peak and Mahaffey discloses the method of claim 1, further comprising: determining that the entity has enacted at least a portion of the automatically recommended changes(Peak Paragraphs 0143-0144), and in response, automatically reassessing the risk of the entity (Peak Paragraphs 0149, 0142); and 
 	dynamically re-determining, based at least in part on the reassessed risk, an update, a setting, or both to a cyber security policy (Mahaffey, Paragraphs 0310, 0312, 0320-0322: provide a user with a notification and recommendation based on the user's present situation; Paragraphs 0145, 0165). 
 	Regarding claim 4 , the combination of Peak and Mahaffey discloses the method of claim 3, wherein outcome data of the modeling is incorporated (Peak Paragraph 0167: In the process, a single predictive model directly outputs a result associated with risk profiles policy) into the reassessed the risk of the entity (Mahaffey Paragraphs 0426, 0225, 0260: re-analysis). 
 	Regarding claim 5 , the combination of Peak and Mahaffey discloses the method of claim 2, further comprising generating recommended suggestions for the computer network relative to the disaster scenario (Peak Paragraphs 0071, 0091) and based at least in part on the collected information obtained for the computer network and the entity (Peak Paragraphs 0073, 0092, 0094, 0005). 
 	Regarding claim 6 , the combination of Peak and Mahaffey discloses the method of claim 1, further comprising generating optimized or improved disaster scenarios based at least in part on outcomes of disaster scenario modeling of a plurality of computer networks (Peak Paragraphs 0035, 0031: improve the accuracy and relevancy of scoring data). 
 	Regarding claim 7, the combination of Peak and Mahaffey discloses the method of claim 2, wherein the cyber security failure comprises a cyber attack, a privacy incident involving sensitive information, or both (Mahaffey Paragraphs 0444, 0377, 0344: sensitive data transmission). 
 	Regarding claim 8, the combination of Peak and Mahaffey discloses the method of claim 2, wherein the cyber security policy includes: a cyber security policy from another entity (Mahaffey Paragraph 0376, 0399-0401); a product warranty for first and/or third party costs that the entity purchases from at least one of a networking, security product, and services provider; or both (Peak Paragraphs 0139-0140, 0063). 
 	Regarding claim 9, the combination of Peak and Mahaffey discloses the method of claim 1, wherein the computer agent is further configured to perform: collecting 
	Regarding claim 10; Claim 10 is similar in scope to claim 1 and is therefore rejected under similar rationale.
	Regarding claim 11; Claim 11 is similar in scope to claim 2, and is therefore rejected under similar rationale.
 	Regarding claim 12; Claim 12 is similar in scope to claim 3, and is therefore rejected under similar rationale.
 	Regarding claim 13; Claim 13 is similar in scope to claim 4, and is therefore rejected under similar rationale.
 	Regarding claim 14; Claim 14 is similar in scope to claim 5, and is therefore rejected under similar rationale.
 	Regarding claim 15; Claim 15 is similar in scope to claims 6, and is therefore rejected under similar rationale.
 	Regarding claim 16; Claim 16 is similar in scope to claims 7, and is therefore rejected under similar rationale.
 	Regarding claim 17; Claim 17 is similar in scope to claims 8, and is therefore rejected under similar rationale.
 	Regarding claim 18; Claim 18 is similar in scope to claims 9, and is therefore rejected under similar rationale.
 	Regarding claim 19; Claim 19 is similar in scope to claims 1, and is therefore rejected under similar rationale.



Examiner Notes 
The Examiner notes that incorporating the combined limitations of claims 7, 8, and any intervening claims into independent claim 1 would better clarify the subject matter/embodiment of claimed invention. Similarly, amending independent claims 10 and 19 with aforesaid claim limitations would help advance the prosecution as it would clarify the claimed invention.
Conclusion

9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Daigle et al. (US 20110244798 A1) discloses an electronic device that generates a data packet, and more particularly to a data packet generator that generates unique codes periodically and associated systems and methods that utilize a data packet generator. 
Konig (US 20120159624 A1) discloses a computer security method including a security alert associated with an electronic attack to at least one computer system of a data network, identifying a first set of business services which may be affected by the electronic attack, estimating, based on an identified first set of potentially affected business services, a first potential cost to a business when the electronic attack is successful, identifying at least one counteraction which may be employed to prevent or mitigate the electronic attack, identifying a second set of business services which may be affected by the at least one counteraction, estimating, based on the identified second set of potentially affected business services, a second potential cost to the 
10.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover, with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498